DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 12/21/2020, applicant has submitted an amendment filed 3/19/2021.
Claim(s) 1-7, 9-15, 17-20, has/have been amended. 
Claim Interpretation
As per Claims 4 and 12, “the visual representation” is interpreted as referring to “a visual representation” in “generating for display a visual representation of the X-score” in claims 2 and 10 (NOT to “a second visual representation” in claims 3 and 11)

As per Claims 5 and 14, “wherein a different color corresponds to different X-Score values” is interpreted as where each X-score value corresponds to a specific color, so two different topics with X-scores that have the same value have the same color.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim 1 (and similarly claims 9 and 17):
combination of all limitations in claim 1, including (i.e. in combination with the remaining limitations in claims 1) identifying… a plurality of sentiments related to a first topic from the one or more strings of text (i.e. multiple sentiments related to the same first topic), assigning a sentiment score to each of the plurality of sentiments related to the first topic (i.e. one sentiment score per sentiment in the plurality of sentiments related to the same first topic)... calculating an average sentiment score for the first topic based on sentiment scores assigned to each of the plurality of sentiments related to the first topic, determining a percentile for the first topic based on a frequency of sentiments related to the first topic, wherein the percentile for the first topic is determined with respect to a maximum frequency of sentiments related to one or more other topics, and computing an X-score for the first topic based on the average sentiment score and the percentile of the first topic.
	Barr et al. (US 9,020,956) suggests
“A method of analyzing sentiments,”: Col. 3, line 57 – col. 4, line 6 describes identifying participant sentiment towards each identified topic under discussion within an online community [which suggests where multiple sentiments, one for each of a plurality of topics, is analyzed and identified].  Col. 6, lines 23-39 describes identifying one or more topics for a text provided by a user to an online community
“the method comprising: receiving, at a computing device, one or more strings of text;”: Col. 6, lines 23-39 describes identifying one or more topics for a “post” or text provided by a user to an online community, and where keywords are identified 
“identifying, at the computing device, a…sentiment…related to a first topic from the one or more strings of text;”: Col. 6, lines 40-55 describe identifying participant sentiment towards each identified topic under discussion [one sentiment per topic, where “each identified topic” suggests a plurality of topics, such that Barr suggests determining one sentiment for each of a plurality of topics]
“assigning a sentiment score to each of the… sentiment… related to the first topic, wherein the sentiment score corresponds to a degree of positivity or negativity of a sentiment of the…sentiment…;”: Col. 6, lines 40-55 describe identifying participant sentiment towards each identified topic under discussion [one sentiment per topic, where “each identified topic” suggests a plurality of topics], and then assigning a score to the topic representative of a participant sentiment towards the topic, where sentiment can be positive or negative [suggesting that the score is a value that indicates positivity/negativity]
“calculating an average sentiment score for the first topic based on the sentiment score for…sentiment… related to the first topic;”: Col. 5, line 51 – col. 6, line 7 describes comparing topic and sentiment measures for a post with topic and sentiment measures for candidate content, and where candidate content may have “average sentiment scores for the topic” [multiple average sentiment scores for a single topic], which suggests where a post analyzed to determine topics and sentiments and sentiment scores is also analyzed to determine “average sentiment scores for the topic” to be compared to “average sentiment scores for the topic” for candidate content.  
determining… a frequency… related to the first topic…”: Col. 12, lines 4-17 describes where confidence score is a measure of frequency for a set of topic-relevant terms appearing within a document [seems to be a score for topic only] 
and computing an X-Score based on the…score and the… of the first topic.”: col. 1, lines 27-39 describes determining a predicted acceptance score based on a sentiment score for a sentiment towards the topic, and a confidence score for a correlation between a topic and a document, and col. 12, lines 4-17 describes where confidence score is a measure of frequency for a set of topic-relevant terms appearing within a document (which suggests where the confidence score that is used to determine the predicted acceptance score is a frequency-based score)
This reference does not teach where the predicted acceptance score is based, particularly, on the average sentiment score and the percentile of the first topic (i.e. having all features required by the remaining limitations of claim 1).
	The prior art teaches determining a percentile… wherein the percentile… is determined with respect to a maximum.  More specifically, the prior art teaches normalizing data by dividing a value of a plurality of values by the maximum value of the plurality of values.
4388491 “the data in the memory 3 is applied to the data normalizing circuit 4, where it is divided by the maximum absolute value of data within the data memory 3 to be converted to normalized data.”
5819217 “individual samples, normally represented by integer values, are normalized (divided by the maximum possible sample value). The average value of the (normalized) samples in the frame is then removed from each of the (normalized) 5822728 “The N/10 highest scoring word prototypes are preserved as word candidates and their scores (weighted Euclidean distances) are normalized by dividing each individual score by the highest score.”
	The prior art teaches average sentiment score of messages and attachments normalized across all the messages in a thread.
	2012/0200567 “Average sentiment score (tm_ sentiment_score_ratio)--Average sentiment score of messages and attachments normalized across all the messages in the thread as calculated by the search engine”, paragraph 145;
	The prior art teaches determining a confidence factor based on a confidence factor ratio including a normalized frequency and the average number of matches between text rows and their master row (i.e. determining a score based on an average and a normalized value).
2010/0275114 “the clustering module 404 determines a confidence factor based on a confidence factor ratio including a normalized frequency and the average number of matches between the text rows in the final subset of rows and their master row in the numerator and the mean of the distances between the text rows in the final subset of rows and their master row in the denominator. The normalized frequency in this example is the number of text rows in the final subset of rows divided by the number of text rows in the document image”, paragraph 259

9449080 “In some embodiments, as is described above with the tagging or summery feature, in the case of a product or service review or other type of contents where certain attributes such as an opinion or sentiment type is an important part of the information in the content, the topic terms that has the most comments, or the topic terms that has the highest or near highest number of positive comments, or negative comments, or certain types of other attributes, can be extracted and displayed as the most relevant or important information in the collection or individual document, and can be labeled with a heading such as "the best/worst feature", "the most liked feature", "the most agreed viewpoints", "the most discussed issues", etc., with or without the total number of comments being displayed, to function as a summary of the document collection or a single document, for more effective information presentation and utilization while searching function can also be enabled for these terms”
The prior art teaches identifying sentiments in individual statements of a document rather than overall positive or negative sentiment of the subject, including where existence of statements expressing sentiments is more reliable compared to overall opinion of a document (paragraph 36).  This reference further teaches determining a polarity of a sentiment (positive/negative/neutral) for one of a plurality of attributes (e.g. for a phone with battery or camera “attributes”), an attribute class/sentiment class combination is determined [e.g. battery negative, camera positive]) (paragraph 40).  This reference also teaches grouping/clustering reviews based on attribute/sentiment combination (paragraphs 44-45).  This reference also 
2018/0260860 “A computer-implemented method for evaluating user reviews as claimed in claim 8 wherein, the step of providing scores to the sentiments from user reviews, with five category types or classes which are most-positive, positive, neutral, negative and most-negative further comprising the steps of: s. providing weights to each of the fine grained sentiment levels in descending order of importance using formula as: [most-positive: 1.5, positive: 1, neutral: 0, negative: -1, most-negative: -1.5] t. computing the sentiment score of each aspect for every mobile phone by aggregating the weighted confidence score of the sentiment classifier for that aspect and thereafter normalizing the aggregated score by the frequency count of reviews for that aspect followed by min-max rescaling of the normalized score using formula as: for `m` in mobile phone: for `a` in aspect type: raw score ( a , m ) = reviews I ( mobile phone = m , aspect type = a ) * ( sentiment weight ) * ( confidence score ) calculating the sentiment score of a product by the average of its aspects sentiments score using the sentiment score of every aspect using formula as: for `m` in mobile phone : sentiment score(m)=(.SIGMA..sub.a aspects percentage score(a,m))/|aspects| v. computing the total score for every aspects by the average of their sentiment score and specification score, thereafter average is calculated over the total aspects score for all aspects to compute the total score of a product using formula as: for `m` in mobile phone and for `a` in aspect type: if sentiment score(a, m) exists: total score(a,m)=( sentiment score(a,m)+specification score(a,m)))/2 else total score ( a , m ) = specification score ( a , m ) * ( sentiment smoothing ( m ) ) ##EQU00006## total score ( m ) = ( a .di-elect cons. aspects total score ( a , m ) ) / | aspects | ##EQU00006.2#”, claim 12
	In this reference, the frequency count does not appear to be a frequency of sentiments for any one or more topic(s) and averaging and percentile calculations appear to be two parts of calculating the same score, and not where a percentile score and an average score (separate scores) are used to calculating a score.
The prior art teaches generating a Consensus Normalized Rating by averaging Normalized Ratings associated with a Ranked Entity, selecting the media Normalized Rating associated with a Ranked Entity or selecting the Normalized Rating which is most frequently associated with a Ranked entity.
8417713 (cited in IDS)

7996210 (cited in IDS).
	The prior art teaches determining a measure based on a normalized value and then determining an average of the normalized values.
2009/0112588 “the quality measure being calculated by first determining a normalized entropy value for each communication transcript in the corpus with respect to the set of sentence clusters, and then determining a cardinality-weighted average of the normalized entropy values for every communication transcript in the corpus with respect to the set of sentence clusters”, claim 15
	The prior art teaches credibility of a document as average of sentiment scores across at least some of the detected topics.  This reference does not seem to describe multiple scores for multiple sentiments for the same topic.
2013/0054502 “The credibility determination component 206 operates to determine the credibility 208 of the document 220 based on the plurality of sentiments provided by the sentiment determination component 204. In an embodiment, this may be accomplished by combining the various sentiments determined for each of the detected topics in some fashion. For example, in one embodiment, the credibility of the document may be provided as the average of the sentiment scores across at least some of the detected topics, assuming in this case numerical sentiment scores. Other techniques for determining credibility based on the topics and corresponding sentiments may equally employed, e.g., a weighted average, selection of the median sentiment score, discarding outlier scores prior to averaging, etc. In this way, the effect of the 
	The prior art teaches a plurality of topic-sentiments scores displayed.
2013/0054502 Figures 6-8 and description in paragraphs 32 and 35
	The prior art teaches percentage of positive/negative sentiments as a percentage of total relationships after filtering.
2012/0041937 “the SAS determines (computing or otherwise) the percentage of positive sentiments (e.g., number of positive relationships returned in block 401) after filtering in block 403 as a percentage of the total relationships after filtering. Similarly, in block 405, the routine determines the percentage of negative sentiments (e.g., number of negative relationships returned in block 402) after filtering in block 403 as a percentage of the total relationships after filtering. These are stored as part of the output, to support the summary statistics of the sentiment analysis API”, paragraph 52;
	The prior art teaches sentiment score assigned to a spoken language element composed at a volume that is a designated percentage above an average volume of all spoken language elements.
2015/0248424 “With regard to use of indicia of emphasis, the sentiment analysis tool may assign a relatively higher sentiment score for a language element determined to include text decoration, emphatic punctuation, or another element indicating emphasis based on the sentiment data. For example, in a textual or an audiovisual context, the sentiment analysis tool may assign a relatively higher sentiment score to a language element including highlighted elements or text decoration such as bold text, 
The prior art teaches probability value calculated by averaging a previous confidence level with a new percent rank.
5640490 “Beginning at program step 300, the relative amplitude (RA) for the time slice is calculated using the following formula: ##EQU7## where L.sub.S is the absolute average of the amplitude for this time slice stored in the Higgins Structure; and MaxAmpl is the "moving average" over the previous 2 seconds of the maximum L.sub.S for each time segment (10,240 data points) of data. The host processor 54 then proceeds to program step 304 and calculates the difference between the standard relative amplitude calculated in step 300, and the standard relative amplitude for each of 
	The prior art teaches where a condition is met when an average meets a first condition and a percentage meets a second condition.
9064181 “wherein using the plurality of luma values associated with the plurality of pixels of the received frame as the basis to identify the received frame as having the particular video aspect-ratio attribute further comprises (i) calculating a non-black luma value percentage of the plurality of luma values, and (ii) calculating an average luma value of the region based on the plurality of luma values; and wherein the condition set comprises first and second conditions, the first condition being that the average luma value is less than a max-black luma value threshold, and the second condition being that the non-black luma value percentage is less than a non-black luma value percentage threshold”
and representing metadata in different colors according to their relative correlation (paragraph 22) and a bar chart and bar chart colors corresponding to scoring ranges setup for that metric (paragraph 128)
2015/0195406 paragraphs 22 and 128
	The prior art teaches where a reader determines sentiments in a document with respect to a particular topic or idea expressed in the document
2009/0112892 “When a reader reads and analyzes a document, the reader is likely to process subjective language to determine the attitudes, beliefs, emotions, opinions, evaluations, sentiments or private state of mind of the author, or some other person referred to in the document, with respect to a particular topic or idea expressed in the document. Here, "private state" is used in a general sense to describe mental and emotional states that cannot be directly observed or verified. For example, the word "loves" in "John loves Mary" is an explicit mention of John's private state toward Mary. Similarly, the word "fears" in "Mary fears big cities" explicitly denotes a private state of Mary. There are also indirect expressions of private state: In the sentence "John said the book is a complete fabrication of the truth", the phrase "a complete fabrication" divulges John's negative opinion about the book. For simplicity, throughout the remainder of this patent document, the term "opinion" is used to cover all types of private states expressed in subjective language”, paragraph 3;
The prior art teaches topical sentiment counters which may be number of positive/negative/neutral tweets sent by a user with respect to a topic
2017/0286429 “Topical Sentiment counters may be number of positive tweets sent by the user with respect to the topic, number of neutral tweets sent by the user with respect to the topic, and number of negative tweets sent by the user with respect to the topic. Any or all of the scores may be given a sign, whether positive or negative, to indicate a net positive or net negative sentiment on a topic, if desired, or these counters may be used in any other suitable way to provide additional information about the authority of the user with respect to a topic. The counters may be used for example, in connection with the scores to identify users that are impactful in supporting, opposing, or providing un-biased commentary on a topic”, paragraph 101

Upon further search:
9135242 teaches “The size of a word in the topic cloud view, for example, is determined by the frequency of the appearance of that word across the entire text corpora and normalized based on the maximum word frequency”
2017/0351676 teaches storing a sentiment analysis, including storing average sentiment scores of respective clusters, and/or normalized sentiment scores of respective words and/or phrases.  Paragraph 4 describes normalizing the plurality of respective sentiment scores based on a statistical measure of the plurality of the sentiment scores. (suggesting calculating both an average and a normalized sentiment score [not necessarily an average of sentiment scores of each of a plurality of sentiments related to a first topic and not necessarily normalizing by a maximum frequency of sentiments related to one or more other topics)
9129008 teaches “a sentiment profile engine… can aggregate the individual sentiment scores by averaging the individual sentiment scores, selecting a top percentile of individual sentiment scores or by using consensus methods.”
2010/0306192 teaches “Besides frequency for ranking, a sentiment pie chart is included indicating the percent of positive messages, negative messages and neutral statements associated with each topic listed” (paragraph 49)
2006/0242040 teaches where a sentiment analyzer assigns any desired type of value or identifier to a set of data or text to express the sentiment within that data or text (paragraph 46) including assigning a simple identifier merely indicating whether the sentiment within the data or text was positive or negative, or a value that indicates a relative level or strength associated with a positive or a negative sentiment, where the range that this value may take may be continuous or discrete, e.g., one of a number of preset or predefined levels, and where “the value determined by the sentiment analysis may be normalized in some manner with, for example, stock market prices, sentiment values for other products or securities, sentiment values for other categories associated with the same product or security, averages, means, medians of these values, etc.” (paragraph 46)
2016/0350664 teaches “the GUI 2100 can output an information bubble 2204 that includes the sentiment pattern (e.g., "PUP" or "pleasant, unpleasant, pleasant") associated with the sentiment pattern group 2202, the number of narratives in the sentiment pattern group 2202, a percentage of narratives in the sentiment pattern group 2202 relative to all of the narratives for the topic set, an average length (e.g., in characters, words, or sentences) of the narratives in the sentiment pattern group 2202, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






EY 3/29/2021
/ERIC YEN/Primary Examiner, Art Unit 2658